Exhibit 10.57
(AWARD CONTRACT) [c83312p8331201.gif]

1. T HIS CONT RACT IS A RAT ED ORDERRAT ING PAGE OF PAGES AWARD/CONTRACT UNDER
DPAS (15 CFR 350)123 2. CONT RACT (Proc. Inst. Ident.) NO.3. EFFECT IVE DAT E4.
REQUISIT ION/PURCHASE REQUEST /PROJECT NO. N68335-09-C-005023 Oct 20081300110555
5. ISSUED BY CODE N683356. ADMINIST ERED BYCODE S0512A (If other than Item 5)
NAVAL AIR WARFARE CENTER AD (LKE)DCMA LOS ANGELES CODE 2.5.2.1.3 BLDG 120-2 RM
180PO BOX 9608 HWY 547MISSION HILLS CA 91346-9608SCD: C LAKEHURST NJ 08733-5082
7. NAME AND ADDRESS OF CONT RACT OR (No., street, city, county, state and zip
code)8. DELIVERY IONFINITY LLC[ ] FOB ORIGIN [ X ] OT HER (See below) JIM WEISS
9. DISCOUNT FOR P ROMP T P AYMENT 171 N ALTADENA DR UNIT 101 PASADENA CA
91107-7319Net 30 Day s 10. SUBMIT INVOICESITEM (4 copies unless otherwise
specified) TO THE ADDRESSSection G CODE 1ZBL9FACILIT Y CODESHOWN IN: 11. SHIP T
O/MARK FORCODE12. PAYMENT WILL BE MADE BYCODE HQ0339 DFAS COLUMBUS CENTER
DFAS-CO/WEST ENTITLEMENT OPERATIONS PO BOX 182381 COLUMBUS OH 43218-2381 See
Schedule 13. AUT HORIT Y FOR USING OT HER T HAN FULL AND OPEN14. ACCOUNT ING AND
APPROPRIAT ION DAT A COMPET IT ION: See Schedule [] 10 U.S.C. 2304(c)( ) [ ] 41
U.S.C. 253(c)( ) 15A. IT EM NO.15B. SUPPLIES/ SERVICES15C. QUANT IT Y 15D.
UNIT15E. UNIT PRICE15F. AMOUNT SEE SCHEDULE 15G. TO TAL AMO UNT O F CO NTRAC
T$492,207.00 16. T ABLE OF CONT ENT S (X) SEC.DESCRIPT IONPAGE(S) (X) SEC.
DESCRIPT ION PAGE(S) PART I — THE SCHEDULEPART II — C O NTRACT CLAUSES X A
SOLICIT AT ION/ CONT RACT FORM1X I CONT RACT CLAUSES19 — 22 X B SUPPLIES OR
SERVICES AND PRICES/ COST S 2 — 6PART III — LIST O F DO CUMENTS, EXHIBITS AND O
THER ATTAC HMENTS X C DESCRIPT ION/ SPECS./ WORK ST AT EMENT7 — 8X J LIST OF AT
T ACHMENT S23 X D PACKAGING AND MARKING9PART IV — REPRESENTATIO NS AND INSTRUC
TIO NS X E INSPECT ION AND ACCEPT ANCE10REPRESENT AT IONS, CERT IFICAT IONS AND
K X F DELIVERIES OR PERFORMANCE11OT HER ST AT EMENT S OF OFFERORS X G CONT RACT
ADMINIST RAT ION DAT A12 — 15L INST RS., CONDS., AND NOT ICES T O OFFERORS X H
SPECIAL CONT RACT REQUIREMENT S16 — 18M EVALUAT ION FACT ORS FOR AWARD CONT RACT
ING OFFICER WILL COMPLET E IT EM 17 OR 18 AS APPLICABLE 17. [ X ] CONTRACTOR’S
NEGOTIATED AGREEMENT Contractor is required to sign this18. [ ] AWARD
(Contractor is not required to sign this document.)Your offer on Solicitation
Num ber document and return1 copies to issuing office.) Contractor agrees to
furnish and deliver all items or perform all the services set forth or otherwise
identified above and on any continuation sheets for the consideration stated
herein. The rights and obligations of the parties to thisincluding the additions
or changes m ade by y ou which additions or changes are set forth in full
contract shall be subj ect to and governed by the following documents: (a) this
award/contract,above, is hereby accepted as to the items listed above and on any
continuation sheets. This award consumm ates (b) the solicitation, if any , and
(c) such provisions, representations, certifications, and specifications, the
contract which consists of the following documents: (a) the Government’s
solicitation and y our offer, and as are attached or incorporated by reference
herein.(b) this award/contract. No further contractual document is necessary .
(Attachments are listed herein.) 19A. NAME AND T IT LE OF SIGNER ( Type or
print)20A. NAME OF CONT RACT ING OFFICER RAYANN SUREL / CONTRACT SPECIALIST TEL:
732-323-4045 EMAIL: Rayann.Surel@navy.mil 19B. NAME OF CONT RACT OR 19C. DAT E
SIGNED 20B. UNIT ED ST AT ES OF AMERICA20C. DAT E SIGNED 23-Oct-2008 BYBY
(Signature of person authorized to sign)(Signature of Contracting Officer) NSN
7540-01-152-806926-107STANDARD FORM 26 (REV. 12/2002) GPO 1985 O — 469-7
94Prescribed by GSA Previous edition is usable FAR (48 CFR) 53.214(a)

 

 



--------------------------------------------------------------------------------



 



(AWARD CONTRACT) [c83312p8331202.gif]

N68335-09-C-0050 Page 2 of 23 Section B — SUPPLIES OR SERVICES AND PRICES ITEM
NO SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE AMOUNT 0001 Lot $492,207.00
Research and Development CPFF services and materials necessary to conduct R & D
under STTR Topic N06-T010 entitled MINIATURE ELECTRONIC SNIFFER FOR NAVY
VERTICAL TAKE OFF UNMANNED AERIAL VEHICLES (VTUAVs) sufficient to demonstrate
the conceptual feasibility of the Phase I effort and show develomental progress
towards successful application of the efforts and deliver a prototype electronic
sniffer device in accordance with the Statement of Work, and as set forth in the
schedule. FOB: Destination ESTIMATED COST $473,276.00 FIXED FEE $18,931.00 TOTAL
EST COST + FEE$492,207.00 ITEM NO SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE
AMOUNT 000101$0.00 Funding for CLIN 0001 CPFF PURCHASE REQUEST NUMBER:
1300110555 ACRN AB $350,000.00 CIN: 130011055500001

 

 



--------------------------------------------------------------------------------



 



(AWARD CONTRACT) [c83312p8331203.gif]

N68335-09-C-0050 Page 3 of 23 ITEM NO SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE
AMOUNT 0002 Lot NSP Data CPFF for Item 0001, to be produced in accordance with
DD 1423, Contract Data Requirements List (A001-A004), Exhibit A (and DIDs
referenced therein). FOB: Destination ESTIMATED COST $0.00 FIXED FEE $0.00 TOTAL
EST COST + FEE$0.00 ITEM NO SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE AMOUNT
0003 Lot $786,088.00 Research and Development CPFF services and materials
necessary to conduct R & D under STTR Topic N06-T010 entitled MINIATURE
ELECTRONIC SNIFFER FOR NAVY VERTICAL TAKE OFF UNMANNED AERIAL VEHICLES (VTUAVs)
OPTION sufficient to demonstrate the conceptual feasibility of the Phase I
effort and show develomental progress towards successful application of the
efforts and deliver a field portable commercialization demo device in accordance
with the Statement of Work, and as set forth in the schedule. ESTIMATED COST
$755,854.00 FIXED FEE $30,234.00 TOTAL EST COST + FEE$786,088.00

 

 